Citation Nr: 0837063	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for breathing problems, 
to include as due to an undiagnosed illness from Persian Gulf 
service.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness from Persian Gulf service.

3.  Entitlement to service connection for sleep problems, to 
include as due to an undiagnosed illness from Persian Gulf 
service.

4.  Entitlement to service connection for joint pains, to 
include as due to an undiagnosed illness from Persian Gulf 
service.

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness from Persian Gulf 
service.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1991, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The veteran appeared for a 
Travel Board personal hearing in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The Board notes that there is no indication from the record 
that the veteran was ever furnished with the provisions of 
38 C.F.R. § 3.317, concerning "undiagnosed illness" claims, 
in the February 2007 Statement of the Case or elsewhere.  
This constitutes a procedural defect requiring a remand for 
correction.  38 C.F.R. §§ 19.9, 19.29 (2008). 

During his August 2008 personal (Travel Board) hearing, the 
veteran described continuing treatment for his claimed 
disabilities from Dr. Thomas E. Hawkey in Sumter, South 
Carolina, with an upcoming appointment the following week.  
The claims file presently includes records from this doctor 
dated only through August 2006; therefore, updated records 
will need to be requested.  38 C.F.R. § 3.159(c)(1) (2007).  

Finally, the Board has concerns about the report of the 
veteran's January 2007 VA Gulf War guidelines examination and 
a July 2007 addendum from the examiner.  Although the January 
2007 VA examination report included the statement that the 
claims folder was reviewed, the history recorded in the 
examination report reflects that it was instead taken 
directly from the veteran rather than the service treatment 
records, does not specifically reference any in-service 
treatment record findings or absence of findings, and the 
specific test results indicated to have been reviewed by the 
VA examiner did not include any service treatment record 
findings.  

The initial January 2007 VA examination report also indicates 
that conclusions as to the veteran's claimed breathing 
problems were "being evaluated by pulmonary function 
tests."  In a July 2007 addendum, regarding breathing 
problems, the examiner noted that spirometry revealed 
suboptimal performance, with probable mild chest restriction 
that did not improve after inhaled bronchodilators.  The 
examiner, however, further noted that there was "no 
objective evidence of a cardiopulmonary condition."  The 
Board finds this opinion to be inadequate, particularly in 
view of the provisions of 38 C.F.R. § 3.317, as it is not 
clear whether the veteran has a chronic disorder not 
attributable to a known clinical diagnosis.

For all of the above reasons, the case is REMANDED for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  The provisions 
of 38 C.F.R. § 3.317 should be provided 
in full and discussed.  In the letter, 
the veteran should also be requested to 
provide a signed release form from Dr. 
Thomas E. Hawkey for all records of 
treatment since August 2006.  

2.  Should a signed release form, with 
full address information, be obtained, 
all records of medical treatment from Dr. 
Hawkey dated since August 2006 should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran's claims file 
should be furnished to the VA doctor who 
conducted the January 2007 VA 
examination.  If this doctor is not 
available, the claims file should be 
furnished to another medical professional 
with expertise with Persian Gulf War 
medical claims for review.

Based on a review of the claims file, the 
VA (Persian Gulf War claims) examiner 
should note whether the veteran has a 
current and chronic known clinical 
diagnosis related to his breathing 
problems.  If not, the examiner should 
state whether the veteran has a chronic 
breathing disorder (e.g., noted over a 6-
month or greater period) not attributable 
to a known clinical diagnosis, in terms 
of both objective indications of chronic 
disability and other, non-medical 
indicators that are capable of 
independent verification.  If not, the 
examiner should so state.  

If a known clinical diagnosis of a 
breathing disorder is made, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the veteran's claims should 
be readjudicated, with full consideration 
of 38 C.F.R. § 3.317.  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, and should be given an opportunity 
to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on these 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




